     Case 2:19-cv-01019-JAD-BNW Document 28 Filed 08/02/19 Page 1 of 3



 1   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 2   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 3
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Telephone: (702) 799-5373
 5   Facsimile: (702) 799-7243
     Herrec4@nv.ccsd.net
 6   Attorney for Defendants
 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11   DESHUN THOMAS, individually, and as              Case No. 2:19-cv-01019-JAD-BNW
     Natural Parent and Guardian for L.J., and
12   KRISTIN WOODS as Co-Guardian Ad Litem
     for L.J.,
13                                                    STIPULATION AND ORDER TO
           Plaintiffs,                                EXTEND TIME TO FILE RESPONSIVE
14                                                    PLEADING
15   v.
                                                      [FIRST REQUEST]
16   BEVERLY DADE, individually, and in her
     official capacity; RICHARD FULLER,
17   individually, and in his official capacity;
     PATRICIA SCHULTZ, individually, and in
18
     her official capacity; PAT SKORKOWSKY,
19   individually, and in his official capacity;
     CLARK COUNTY SCHOOL DISTRICT, a
20   Political Subdivision of the State of Nevada,
     DOE TEACHER’S AIDE, in his/her official
21   capacity; DOES I through X, inclusive; and
     ROES I though X, inclusive,
22

23         Defendants.

24

25          Plaintiffs Deshun Thomas, individually and as the natural parent and guardian of minor

26   L.J., and Kristin Woods, co-guardian ad litem for L.J. (hereinafter, “Plaintiffs”), and Defendants

27   Clark County School District, Richard Fuller, Beverly Dade, Patricia Schultz and Pat

28   Skorkowsky, by and through their respective attorneys of record, hereby stipulate to extend the
     Case 2:19-cv-01019-JAD-BNW Document 28 Filed 08/02/19 Page 2 of 3



 1   time for Defendants County School District, Richard Fuller, and Beverly Dade (hereinafter,

 2   “Defendants”) 1, to file a responsive pleading from the current deadline of August 2, 2019 for

 3   seven (7) days, up to and including August 7, 2019. This is the first request for an extension of

 4   time to the responsive pleading deadline.

 5          Defendants seek the extension of time so as to allow one, or at most two, responsive

 6   pleading(s) to be filed on behalf of the defendants. Indeed, Plaintiffs served the defendants with

 7   process at different times which resulted in Defendants Clark County School District, Richard

 8   Fuller, and Beverly Dade filing a Motion to Dismiss on June 21, 2019 (ECF No. 6), and

 9   Defendants Patricia Schultz and Pat Skorkowsky filing a separate Motion to Dismiss on July 15,

10   2019 (ECF No. 19). The Court recently ruled on the first motion to dismiss and granted it in its

11   entirety thereby dismissing the second and third causes of action for violation of 42 U.S.C. §

12   12101, et seq. and 29 U.S.C. § 794 as against Fuller and Dade; the eighth cause of action for IIED

13   as asserted by Deshun Thomas, individually, as against CCSD, Fuller, and Dade; and the ninth

14   cause of action for violation of NRS 41.1395 as against CCSD, Fuller, and Dade. ECF No. 23.

15   The Court also denied Plaintiffs’ request for leave to amend the complaint. Id. Because the

16   Court’s ruling pertains to arguments raised in the second motion to dismiss, Plaintiffs are in the

17   process of stipulating with defendants and responding to remaining claims and arguments. This

18   may render all or part of the Motion moot and cause Defendant Patricia Schultz and/or Pat

19   Skorkowsky to join in any responsive pleading. In an effort to simplify the issues before the

20   Court and avoid filing unnecessary or duplicative pleadings, the parties hereby stipulate to a short

21   extension of time, until August 7, 2019, for Defendants County School District, Richard Fuller,

22   and Beverly Dade to respond to the complaint.

23   …

24   …

25

26   1
       Defendants Patricia Schultz and Pat Skorkowsky do not join in the request for an extension of
27   time because they have a Motion to Dismiss pending before the Court. (ECF No. 19). However,
     as provided herein, the parties are working on stipulations which may render all or part of that
28   Motion moot and cause either defendant to join in any responsive pleading.
                                                 Page 2 of 3
     Case 2:19-cv-01019-JAD-BNW Document 28 Filed 08/02/19 Page 3 of 3



 1         This request is made in good faith and not for the purpose of delay.

 2   Dated: August 2, 2019                            Dated: August 2, 2019

 3   GANZ & HAUF                                      CLARK COUNTY SCHOOL DISTRICT
                                                      OFFICE OF THE GENERAL COUNSEL
 4

 5   By: /s/ Suzanne Carver_________                  By: /s/ Crystal J. Herrera___________
        Marjorie Hauf, Esq. (#8111)                       Crystal J. Herrera (#12396)
 6      Suzanne Carver, Esq. (#14689)                     5100 West Sahara Avenue
        8950 W. Tropicana Ave. #1                         Las Vegas, Nevada 89146
 7      Las Vegas, NV 89147                               Attorney for Defendants
        Attorney for Plaintiffs
 8

 9
                                                ORDER
10
           IT IS SO ORDERED.
11                                                                 8th
                                                        Dated this _____day of August, 2019.
12

13

14                                                      ____________________________________
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               Page 3 of 3
